— Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a tier III prison disciplinary determination. The Attorney General has advised this Court that the determination has been administratively reversed and all references thereto have been expunged from petitioner’s institutional record. In view of this, and given that petitioner has received all the relief to which he is entitled, the matter is dismissed as moot (see Matter of Harding v Fischer, 102 AD3d 1022, 1023 [2013]).
Peters, EJ., Stein, Garry and Rose, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.